Case o-41-/1LO0//-laS Doce Filed Od/lifzl Entered Vo/lifel 10l2alo/

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X CHAPTER 13
IN RE: CASE NO.:
ROBERT DISTEFANO
DEBTOR(S).
X
CHAPTER 13 PLAN Effective 12/01/2019

 

O Check this box if this is an amended plan. List below the sections of the plan which have been
changed:

 

PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an
option on the form does not indicate that the option is appropriate in your circumstance or that it is
permissible in your judicial district. Plans that do not comply with the local rules for the Eastern District of
New York may not be confirmable. If you do not have an attorney, you may wish to consult one,

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated. You should read this plan carefully and discuss it with your attorney. If you do not have an
attorney, you may wish to consult one. If you oppose the plan's treatment of your claim or any provision of
this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for
the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to
state whether or not the plan includes each of the following items. If an item is checked as "Not
Included" or if both or neither boxes are checked, the provision will be ineffective if set out later in
the plan.

 

a. | A limit on the amount of a secured claim, set out in Section 3.4, | alncluded | Xnot Included
which may result in a partial payment or no payment at all to the
secured creditor

 

b. | Avoidance of a Judicial lien or nonpossessory, non-purchase-money | olncluded | xNot Included
security interest, sot out in Section 3.6

 

 

 

 

 

 

Cc. Nonstandard provisions, set out In Part 9 o Included xNot Included

 

4.2: The following matters are for informational purposes:

 

a. | The debtor(s) is seeking to modify a mortgage secured by the | xIncluded | oNot included
debtor(s)'s principal residence, set out in Section 3.3

 

 

b. | Unsecured Creditors, set out in Part 5, will receive 100% distribution | x Included oNot Included
of their timely filed claim

 

 

 

 

 
Case o-41-/1lO//-laS Doc4 Filed Oo/ilizil centered Vo/lifzi 10icolof

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the
Trustee and the Debtor(s) shall pay to the Trustee for a period of months as follows:

$__ 2900 per month commencing _ 7/214 through and including _6/26 for a period

of 60 months; and

$ per month commencing through and including for a period of
months.

Continued on attached separate page(s).

2.2: Income tax refunds.

If general unsecured creditors are paid less than 100%, as provided in Part 5 of this plan, then during the
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax
returns for each year commencing with the tax year __2021____ no later than April 15" of the year
following the tax period. In addition to the monthly plan payments, indicated tax refunds are to be paid to
the Trustee upon receipt, however, no later than June 15" of the year in which the tax returns are filed.

2.3: Additional payments.
Check one.
D None. /f “None” is checked, the rest of §2.3 need not be completed.

C) Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment.

 

 

PART 3: TREATMENT OF SECURED CLAIMS

 

3.1: Maintenance of payments (including the debtor(s)'s principal residence).

Check one.
x None. /f “None” is checked, the rest of §3.1 need not be completed.

O Debtor(s) will maintain the current contractual installment payments on the secured claims listed
below, with any changes required by the applicable contract and noticed in conformity with any
applicable rules. These payments will be disbursed directly by the debtor(s).

 

 

 

 

 

Name of Creditor Last 4 Digits of Principal Description of Collateral | Current Installment
Account Residence Payment (including
Number (check box) escrow)
Oo
oO
O

 

 

 

 

 

 

O Continued on attached separate page(s).
Case o-41-/1lO//-laS Doc4 Filed Oo/ilizil centered Vo/lifzi 10icolof

3.2: Cure of default (including the debtor(s)'s principal residence).

Check one.
x None. /f “None” is checked, the rest of §3.2 need not be completed.

© Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary
amounts listed below, In the absence of a contrary timely filed proof of claim, the amounts listed below
are controlling.

 

 

 

 

 

Name of Creditor | Last 4 Digits Principal Description of Amount of Interest Rate
of Account Residence Collateral Arrearage (if any)
Number {check box)
C)
|
Oo

 

 

 

 

 

 

 

0 Continued on attached separate page(s).

3.3: Modification of a mortgage secured by real property of the debtor(s).

Check one.

C The debtor(s) is not seeking to modify a mortgage secured by a property of the debtor(s).

x The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence
and shall serve and file a Lost Mitigation Request under the Court’s Loss Mitigation Program
pursuant to General Order #676. Complete paragraph below.

The mortgage due to MR COOPER____(creditor name) on the property known as 89 JAMES HAWKINS
RD., MORICHES, NY__ (property address) under account number ending 9519_ (last four digits of account
number) is in default. All arrears, including all past due payments, late charges, escrow deficiency, legal fees
and other expenses due to the mortgagee totaling $165,000 (total amount of arrearage), may be
capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will be
$394336 (current total balance), and will be paid at 3.5 __% interest amortized over 40___ years with
an estimated monthly payment of $2701 (total proposed monthly modified payment) including interest and
escrow of $800 (escrow portion of monthly payment). The estimated monthly payment, including proposed
principal, interest, and escrow, shall be paid directly to the trustee while loss mitigation is pending and until
such time as the debtor(s) has commenced payment under a trial loan modification. Contemporaneous with
the commencement of a trial !oan modification, the debtor(s) will amend the Chapter 13 Plan and Schedule J
to reflect the terms of the trial agreement, including the direct payment to the secured creditor going forward
by the debtor(s).

O Continued on attached separate page(s).

 

C The debtor(s) is seeking to modify a mortgage outside of the Court’s Loss Mitigation
Program and shall file a status letter on loss mitigation efforts seven (7) days prior to each
Hearing on Confirmation.

Complete the paragraph above.
Case o-41-/1lO//-laS Doc4 Filed Oo/ilizil centered Vo/lifzi 10icolof

O The debtor(s) has been offered and accepted a trial foan modification. Complete
paragraph below.

The mortgage due to (creditor name) on the property known as (property address) under
account number ending (last four digits of account number) is in default as of this date. The
debtor(s) has accepted a trial loan modification. Monthly payments under the trial period plan, in the
amount stated in Section 3.1 above, shall be paid directly to the secured creditor commencing on

, __, and shall continue until a permanent modification agreement is authorized by the Court. Upon
such Court authorization, except as otherwise expressly provided by Court Order, the Trustee is directed to

 

 

cease any further disbursements on account of arrearage due on the claim of . The proof of
claim affected by this paragraph is reflected on the Court's Claims Register as Claim # , originally
filed for the benefit of on ; _ in the total amount of $.

 

After Court authorization of the permanent modification agreement, if all other requirements for
confirmation are satisfied, this plan may be confirmed without further amendment incorporating the order
only if this plan is timely served upon the secured creditor on the address for notices indicated on the proof
of claim.

C Continued on attached separate page(s).

3.4: Request for valuation of security, payment of fully secured claims, and modification of under-
secured claims.

Check one.
x None. /f “None” is checked, the rest of §3.4 need not be completed.

The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
checked.

D The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such
claim shall be paid pursuant to order of the Court upon determination of such motion. This
paragraph shall not modify liens underlying any secured claims under non-bankruptcy law absent an
order determining such motion, and until either completion of payments under the plan or entry of
discharge of the debtor(s), as determined by the Court.

 

Name of Creditor | Last 4 Description Value of Total Estimated Estimated
Digits of | of Collateral | Collateral | Amount Amount of Amount of
Acct No. of Claim Creditor’s Creditor’s

Secured Claim | Unsecured Claim

 

 

 

 

 

 

 

 

 

 

0 Continued on attached separate page(s).

3.5: Secured claims on personal property excluded from 11 U.S.C §506.

Check one.
x None. /f “None” is checked, the rest of §3.5 need not be completed.

CO The claims listed below were either:
e Incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s); or
e Incurred within 1 year of the petition date and secured by a purchase money security interest
in any other thing of value.

 
Case 8-21-/10//f-las bDoc2 Filed Oo/li/2zl Entered Oo/li/2i 10:25°5f

These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those

sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim

filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount

listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are
controlling.

 

Name of Creditor | Last 4 Digits of Collateral Amount of Claim Interest Rate
Acct. No.

 

 

 

 

 

 

 

 

 

0) Continued on attached separate page(s).

3.6 Lien avoidance.

Check one.
x None. /f “None” is checked, the rest of §3.6 need not be completed.
The remained of this paragraph is only effective if the applicable box in Part 1 of this
plan is checked.
O The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-
purchase-money security interests as the claims listed below impair exemptions to which the

debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f)
and Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon

determination of such motion.

 

Name of Attorney Lien Description | Estimated Interest Estimated
Creditor for Identification | of Collateral Amount Rate on amount of
Creditor of Secured | Unsecured
Secured Portion, Claim
Claim if any

 

 

 

 

 

 

 

 

 

 

 

O Continued on attached separate page(s).

3.7: Surrender of collateral.

Check one.
x None. /f “None” is checked, the rest of §3.7 need not be completed.
O The debtor(s) elect to surrender to each creditor listed below the collateral that secures

the creditor's claim. The debtor(s) request that upon confirmation of this plan the stay under
41 U.S.C. §362(a) be terminated as to the collateral only and that the stay under 11 U.S.C.
1301 be terminated. Any timely filed allowed unsecured claim resulting from the disposition of
the collateral will be treated in Part 5 below.
 

Case o-41-/1LO0//-laS Doce Filed UVd/lifzl Entered Vo/iis/el LOicalo/

 

Name of Creditor Last 4 Digits of Acct. No. Description of Collateral

 

 

 

 

 

PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1: General.

Trustee's fees and all allowed priority claims, including domestic support obligations other than those
treated in §4.5, will be paid in full without post-petition interest.

4.2: Trustee's fees.
Trustee's fees are governed by statute and may change during the course of the case.
4.3: Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is $3,250 .

4.4: Priority claims other than attorney's fees and those treated in §4.5.

Check one.
x None. /f “None” is checked, the rest of §4.4 need not be completed.

O The debtor(s) intend to pay the following priority claims through the pian:

 

Name of Creditor Estimated Claim Amount

 

 

 

 

 

1) Continued on attached separate page(s).

4.5: Domestic support obligations.
Check one.
x None. /f “None” is checked, the rest of §4.5 need not be completed.

O The debtor(s) has a domestic support obligation and is current with this obligation.
Complete table below; do not fill in arrears amount.

O The debtor(s) has domestic support obligation that is not current and will be paying
arrears through the Plan. Complete table below.

 

Name of Date of Name of Court Monthly DSO Amount of Arrears to
Recipient Order Payment be Paid through Plan, if
any

 

 

 

 

 

 

 

 

 

 

 
Case o-41-/1L0//-laS Doce Filed OO/lilizl Entered Voslifet 10i2olo/

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims will be paid pro rata:

Not jess than the sum of $ .

x Not less than 100

% of the total amount of these claims.

From the find remaining after disbursement have been made to all other creditors
provided for in this plan.
If more than one option is checked, the option providing the largest payment will be

effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

6.1: The executory contracts and unexpired leases listed below are assumed and will be
treated as specified. All other executory contracts and unexpired leases are rejected.

Check one.

x None. /f “None” is checked, the rest of §6.1 need not be completed.

© Assumed items. Current installment payments will be paid directly by the debtor(s) as
specified below, subject to any contrary court order or rule. Arrearage payments will be
disbursed by the trustee.

 

Name of
Creditor

Description of Leased
Property or Executory
Contract

Current Installment
Payment by Debtor

Amount of Arrearage
to be Paid by Trustee

 

 

 

 

 

 

 

PART 7: VESTING OF PROPERTY OF THE ESTATE

ee

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS

 

8.1: Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support
obligations are to be made directly by the debtor(s) unless otherwise provided for in the plan

8.2: Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00
without written consent of the Trustee or by order of the Court.

 
Case o-41-/1LO0//-laS Doce Filed UVd/lifzl Entered Vo/iis/el LOicalo/

PART 9: NONSTANDARD PLAN PROVISIONS
9.1: Check "None" or list nonstandard plan provisions.

x None. /f None” is checked, the rest of §9.1 need not be completed.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard

provision is a provision not otherwise included in the form plan or deviating from it. Nonstandard
provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "included" in

§1.4(c).

 

 

 

 

 

PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: lAve do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraph.

 

 

/s ROBERT DISTEFANO
Signature of Debtor 1 Signature of Debtor 2
Dated: 6/2/2021 Dated:

/S Richard Jacoby
Signature of Attorney for Debtor(s)

Dated: 6/2/2021
